UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6617



NAJI NABIL KHALIL,

                                              Petitioner - Appellant,

          versus


LLOYD WATERS, Warden; J. JOSEPH CURRAN, JR.,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-98-3931-H)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Naji Nabil Khalil, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland; Susan Howe Baron, DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Najil Nabil Khalil appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

memorandum opinion and find no reversible error.   Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Khalil v. Waters, CA-98-3931-

4 (D. Md. Apr. 22, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2